Case: 17-11173        Date Filed: 09/26/2017         Page: 1 of 1


                                                                               [DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE ELEVENTH CIRCUIT
                                   ________________________

                                       No. 17-11173-AA
                                   ________________________

UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

                                               versus

ALEXANDER VUGLER,

                                                                               Defendant-Appellant.
                                   ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                       (September 26, 2017)

Before: HULL, WILSON, JILL PRYOR, Circuit Judges.

BY THE COURT:

       The Government=s motion to dismiss this appeal pursuant to the appeal waiver in

Appellant=s plea agreement is GRANTED. United States v. Bushert, 997 F.2d 1343, 1350-51

(11th Cir. 1993) (sentence appeal waiver will be enforced if it was made knowingly and

voluntarily); see United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver

of the right to appeal includes waiver of the right to appeal difficult or debatable legal issues or

even blatant error).